      Case 2:21-cv-00570-JAM-KJN Document 5 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY ALONZO CHATMAN,                              No. 2:21-cv-0570 KJN P
12                       Petitioner,
13            v.                                         ORDER
14    THERESA CINEROS,
15                       Respondent.
16
17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Therefore,

20   petitioner will be provided the opportunity to either submit the appropriate affidavit in support of

21   a request to proceed in forma pauperis or submit the appropriate filing fee.

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

25   failure to comply with this order will result in a recommendation that this action be dismissed;

26   and

27   /////

28   /////
                                                         1
      Case 2:21-cv-00570-JAM-KJN Document 5 Filed 04/16/21 Page 2 of 2


 1            2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   Dated: April 16, 2021
 4

 5

 6

 7   chat0570.101a

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
